 Case 2:20-cv-04170-SK Document 21 Filed 07/26/21 Page 1 of 1 Page ID #:1297




                                                                   JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



EUGENE CERDA,                         Case No. 2:20-cv-4170-SK
                  Plaintiff,          JUDGMENT
             v.
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,
                  Defendant.



     It is the judgment of this Court that the decision of the Administrative
Law Judge is AFFIRMED. Judgment is hereby entered in favor of
Defendant.


Date: July 26, 2021                ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
